DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 16, 2022 has been entered. Claims 1, 5, 7-8, 10-12, 19, 21, 24-45 and 28-36 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8, 10-11, 29-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2016/0042144 A1) (hereinafter – Sankaran) in view of Gopinath et al. (US 2016/0171711 A1) (hereinafter – Gopinath).

Regarding claim 1, Sankaran discloses A computer-implemented method of identifying anatomically relevant blood flow characteristics in a patient, the method comprising (Abstract and entire document):
receiving, in an electronic storage medium, a first patient-specific representation of at least a portion of vasculature of the patient having a lesion at one or more points (Para. [0069], “In one embodiment, step 401 may include acquiring a digital representation of a system, for instance, a patient anatomy. In one embodiment, the digital representation (e.g., the memory or digital storage (e.g., hard drive, network drive) of a computational device such as a computer, laptop, DSP, server, etc.) may include an image scan of an individual, including the ascending aorta and coronary artery tree. The image scan may include scans from cardiac computed tomography (CCTA), MRI, ultrasound, etc.”), 
the first patient-specific representation including a plurality of features of the at least a portion of the vasculature, the plurality of features including one or more of an anatomical, physiological, or geometrical feature (Para. [0072], “In one embodiment, step 407 may include characterizing the disease type. In other words, step 407 may involve profiling a disease at each of the diseased sites. For example, step 405 may yield a binary indication of whether or not a region is diseased.”);
determining a location of a diseased region in the vasculature of the patient (Para. [0072], “In one embodiment, step 407 may include characterizing the disease type. In other words, step 407 may involve profiling a disease at each of the diseased sites. For example, step 405 may yield a binary indication of whether or not a region is diseased.”), by:
 receiving one or more observed lumen measurements of the vasculature of the patient, each observed lumen measurement corresponding to a respective position along a blood vessel of the at least portion of vasculature of the patient based on the first patient-specific representation (FIG. 4A-4C and corresponding paragraphs, see para. [0069], “In one embodiment, step 401 may include acquiring a digital representation of a system, for instance, a patient anatomy. In one embodiment, the digital representation (e.g., the memory or digital storage (e.g., hard drive, network drive) of a computational device such as a computer, laptop, DSP, server, etc.) may include an image scan of an individual, including the ascending aorta and coronary artery tree. The image scan may include scans from cardiac computed tomography (CCTA), MRI, ultrasound, etc.”);
predicting a second patient-specific representation of at least a portion of the vasculature of the patient in a healthy condition by inputting the plurality of features of the first patient-specific representation into a trained machine learning algorithm, wherein (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted to the best state of the healthy state, and another representation can be made of a worse state. See also Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).” Wherein kernel regression is a type of machine learning.):
the second patient- specific representation includes one or more healthy lumen measurements of the vasculature of the patient (Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).”); and
each healthy lumen measurement in the second patient-specific representation corresponds to a respective one of the observed lumen measurements in the first patient-specific representation (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted at each point previously identified.); 
generating a respective lumen narrowing score for each position along the blood vessel based on a comparison of each observed lumen measurement and the corresponding healthy lumen measurement (FIG. 5-7 show examples on progression or regression models at each point. And para. [0034], “(i) a prediction of how progression/regression of disease (e.g., lesions) effects FFR.sub.CT based on disease type, (ii) a selection of treatment options based on progression/regression of lesions, and/or (iii) a quantified and output risk score based on a combination of remodeling index and FFR.sub.CT sensitivity to plaque geometry. “);
determining the location of the diseased region along the blood vessel based on the generated one or more lumen narrowing scores (Para. [0043], “Where step 215 determines that a lesion is not significant (i.e., FFR.sub.CT is negative), step 215 may be followed by step 217, which may include determining whether the lesion becomes significant if plaque progresses by, for example, 20%.” A location is determined to be a bad legion based on FFR and other measurements);
Sankaran fails to disclose determining, based on the generated one or more lumen narrowing scores, a distal bound of the diseased region;
determining a first distal position that is a first predetermined distance beyond the determined distal bound; and
generating a visualization of at least the diseased region, the visualization including a first distal pin displayed at the determined first distal position.
However, in the same field of endeavor, Gopinath teaches determining, based on the generated one or more lumen narrowing scores, a distal bound of the diseased region (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations);
determining a first distal position that is a first predetermined distance beyond the determined distal bound (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations); and
generating a visualization of at least the diseased region, the visualization including a first distal pin displayed at the determined first distal position (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 5, Sankaran and Gopinath teach The computer-implemented method of claim 1, further comprising: determining a length or severity of the diseased region (Para. [0086], “In one embodiment, plot 501 may include progression/regression curve 507 for the effect of a proximal lesion experienced at location B, curve 509 for the effect of the proximal lesion experienced at location A, curve 511 for the effect of a distal lesion experienced at location B, and curve 513 for the effect, at location A, experienced as a result of the distal lesion. Plot 501 may indicate that the severity of a lesion, the impact of a lesion on blood flow, as well as a region where sensitivity is calculated as being relatively high, may be important in detecting treatments related to plaque progression/regression.”),
wherein determining the distal bound includes determining where an acuity of the diseased region no longer exceeds a predetermined threshold, wherein the acuity of the diseased region is characterized by the generated one or more lumen narrowing scores (Para. [0040], “High FFR values (e.g., values closer to FFR=1) may indicate non-significant stenosis. For example, some embodiments may include an FFR threshold value of 0.8, where FFR>0.8 may indicate a negative diagnosis, or insignificant stenosis. By contrast, if FFR.ltoreq.0.8, an associated lesion may receive a positive diagnosis, meaning significant stenosis.” And FIG. 5-7, measurements are made at the stenosis and regions near the stenosis, where ffr is classified at each point of interest);
Sankaran fails to disclose determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region, wherein determining the proximal bound includes determining where the acuity of the diseased region no longer exceeds a predetermined threshold, and
determining an extent of the diseased region using the distal and proximal bounds.
However, in the same field of endeavor, Gopinath teaches determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region, wherein determining the proximal bound includes determining where the acuity of the diseased region no longer exceeds a predetermined threshold (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations), and
determining an extent of the diseased region using the distal and proximal bounds (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 7, Sankaran and Gopinath teach The computer-implemented method of claim 1, wherein  predicting the second patient-specific representation further includes inputting a metric of interest associated with one or more locations in the vasculature of the patient into the trained machine learning algorithm (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted to the best state of the healthy state, and another representation can be made of a worse state. See also Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).” Wherein kernel regression is a type of machine learning.), and
Sankaran fails to disclose the visualization of the diseased region includes a display of the metric of interest associated with the first distal position of the first distal pin.
However, in the same field of endeavor, Gopinath teaches the visualization of the diseased region includes a display of the metric of interest associated with the first distal position of the first distal pin (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 8, Sankaran and Gopinath teach The computer-implemented method of claim 7, Sankaran fails to disclose further comprising: providing interactive options to change one or more of range, magnification, or angle of the visualization of the diseased region, wherein the first distal pin in the visualization is movable by the user.
However, in the same field of endeavor, Gopinath teaches further comprising: providing interactive options to change one or more of range, magnification, or angle of the visualization of the diseased region, wherein the first distal pin in the visualization is movable by the user (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 10, Sankaran and Gopinath teach The computer-implemented method of claim 1, wherein predicting the second patient-specific representation further includes inputting a metric of interest associated with one or more locations in the vasculature of the patient into the trained machine learning algorithm, the method includes enabling an assessment of treatment options for the diseased region based on the metric of interest, and  the metric includes one or more of: a function of fractional flow reserve (FFR), including FFR, distal point of FFR recovery, or a delta or change in FFR; an instant wave free ratio (iFR); a coronary flow reserve (CFR); an anatomical characteristic including one or more of a vessel size or vessel thickness; a plaque characteristic including one or more of a local calcium score, local low intensity plaque score, a measure of spotty calcification, a remodeling index, and/or an indicia of plaque signs;   a radiodensity; and/or a blood flow characteristic including one or more of a blood flow rate or velocity, or a blood pressure (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted to the best state of the healthy state, and another representation can be made of a worse state. See also Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).” Wherein kernel regression is a type of machine learning.).
Regarding claim 11, Sankaran and Gopinath teach The computer-implemented method of claim 1, wherein each observed lumen measurement and each healthy lumen measurement of the vasculature of the patient respectively includes one or more of a radius, a diameter, an area, a circumference, a length, one or both elliptical radii, a torsion of the lumen, or a minima or maxima of the above (Para. [0031], “Sensitivity analysis may also be used to characterize how FFR responds to changes in radius or minimum lumen diameter (MLD), for example, in the form of FFR.sub.CT vs. MLD curves (as shown in FIGS. 6 and 7).”).
Regarding claim 29, Sankaran and Gopinath teach The method of claim 1, Sankaran fails to disclose further comprising: determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region; and
 determining a first proximal position that is the first predetermined distance beyond the determined proximal bound, wherein the visualization includes a first proximal pin displayed at the determined first proximal position.
However, in the same field of endeavor, Gopinath teaches further comprising: determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations); and
 determining a first proximal position that is the first predetermined distance beyond the determined proximal bound, wherein the visualization includes a first proximal pin displayed at the determined first proximal position (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations)b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 30, Sankaran and Gopinath teach The method of claim 1, Sankaran fails to disclose further comprising: determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region;
determining that the proximal bound is within the predetermined distance of a secondary distal bound of a secondary diseased region determining a secondary proximal bound of the secondary diseased region; and
determining that the proximal bound is within the predetermined distance of a secondary distal bound of a secondary diseased region determining a secondary proximal bound of the secondary diseased region; and 
determining a proximal position that is the first predetermined distance beyond the determined secondary proximal bound, wherein the visualization includes a proximal pin displayed at the determined secondary proximal bound.
However, in the same field of endeavor, Gopinath teaches further comprising: determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations)b;
determining that the proximal bound is within the predetermined distance of a secondary distal bound of a secondary diseased region determining a secondary proximal bound of the secondary diseased region (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations); and
determining that the proximal bound is within the predetermined distance of a secondary distal bound of a secondary diseased region determining a secondary proximal bound of the secondary diseased region (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations); and 
determining a proximal position that is the first predetermined distance beyond the determined secondary proximal bound, wherein the visualization includes a proximal pin displayed at the determined secondary proximal bound (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 31, Sankaran and Gopinath teach The method of claim 1, further comprising: receiving a function of fractional flow reserve (FFR) value at a plurality of locations along the blood vessel, the plurality of positions including the first distal position (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted to the best state of the healthy state, and another representation can be made of a worse state. See also Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).” Wherein kernel regression is a type of machine learning.); and
Sankaran fails to disclose displaying the FFR value associated with the first distal position.
However, in the same field of endeavor, Gopinath teaches displaying the FFR value associated with the first distal position (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 34, Sankaran and Gopinath teach The method of claim 1, Sankaran fails to disclose further comprising: determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region; and 
determining a handle position that is a second predetermined distance beyond the determined proximal bound, wherein the visualization includes a handle pin.
However, in the same field of endeavor, Gopinath teaches further comprising: determining, based on the generated one or more lumen narrowing scores, a proximal bound of the diseased region (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations); and 
determining a handle position that is a second predetermined distance beyond the determined proximal bound, wherein the visualization includes a handle pin (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 35, Sankaran and Gopinath teach The method of claim 34, Sankaran fails to disclose wherein the visualization includes the handle pin displayed at the determined handle position.
However, in the same field of endeavor, Gopinath teaches wherein the visualization includes the handle pin displayed at the determined handle position (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).


Claims 21, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2016/0042144 A1) (hereinafter – Sankaran) in view of Gopinath et al. (US 2016/0171711 A1) (hereinafter – Gopinath) in further view of Choi et al. (US 2015/0066818 A1) (hereinafter – Choi).

Regarding claim 28, Sankaran and Gopinath teach The method of claim 1, Sankaran fails to disclose wherein: the trained machine learning algorithm has been trained, based on (a) features of patient-specific representations of each of a plurality of individuals, (b) healthy lumen measurements of a healthy vessel region of each of the plurality of individuals, and (c) features upstream and/or downstream of the healthy vessel region for each of the plurality of individuals, to learn relations between the features and associated healthy lumen measurements;
the trained machine learning algorithm has been configured to predict the second patient-specific representation using the learned relations; and
a position of each healthy lumen measurement is at a same position in the vasculature of the patient as a position in the vasculature of the patient of the corresponding observed lumen measurement.
However, in the same field of endeavor, Choi teaches wherein: the trained machine learning algorithm has been trained, based on (a) features of patient-specific representations of each of a plurality of individuals, (b) healthy lumen measurements of a healthy vessel region of each of the plurality of individuals, and (c) features upstream and/or downstream of the healthy vessel region for each of the plurality of individuals, to learn relations between the features and associated healthy lumen measurements (FIG. 3A and para. [0033], “method 300 may include obtaining patient imaging data (e.g., a geometric model) and physiologic and/or hemodynamic information 302 for a plurality of patients,” and Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image then may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries.” The image data includes both healthy and unhealthy regions to train the models.);
the trained machine learning algorithm has been configured to predict the second patient-specific representation using the learned relations (FIG. 3A and para. [0033], “method 300 may include obtaining patient imaging data (e.g., a geometric model) and physiologic and/or hemodynamic information 302 for a plurality of patients,” and Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image then may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries.” The image data includes both healthy and unhealthy regions to train the models.); and
a position of each healthy lumen measurement is at a same position in the vasculature of the patient as a position in the vasculature of the patient of the corresponding observed lumen measurement (FIG. 3A and para. [0033], “method 300 may include obtaining patient imaging data (e.g., a geometric model) and physiologic and/or hemodynamic information 302 for a plurality of patients,” and Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image then may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries.” The image data includes both healthy and unhealthy regions to train the models.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurately predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 21, Sankaran, Gophinath and Choi teach The method of claim 28, Sankaran fails to disclose wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm are acquired from image data or a vasculature model of each of the plurality of individuals,
the image data has been manually annotated from trained readers, and
the acquired features include at least one of distance from a nearest bifurcation, distance from an ostium, minimum upstream diameter, inflow boundary conditions, outflow boundary conditions, vessel wall boundary conditions, average downstream area, crown volume, or a relationship between parent to daughter vessels in healthy vasculature.
However, in the same field of endeavor, Choi teaches wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm are acquired from image data or a vasculature model of each of the plurality of individuals (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or hemodynamic information, and the output 308 of the information about plaque for the plurality of patients.”),
the image data has been manually annotated from trained readers (Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image then may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries.”), and
the acquired features include at least one of distance from a nearest bifurcation, distance from an ostium, minimum upstream diameter, inflow boundary conditions, outflow boundary conditions, vessel wall boundary conditions, average downstream area, crown volume, or a relationship between parent to daughter vessels in healthy vasculature (Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image then may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurately predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 24, Sankaran, Gophinath and Choi teach The method of claim 28, Sankaran fails to disclose wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm include at least one of anatomical features, geometrical features, boundary   conditions, blood flow characteristics, hemodynamic characteristics, biographical characteristics, diseases characteristics, lifestyle characteristics, hemodynamic forces, or systolic and diastolic blood pressures.
However, in the same field of endeavor, Choi teaches wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm include at least one of anatomical features, geometrical features, boundary   conditions, blood flow characteristics, hemodynamic characteristics, biographical characteristics, diseases characteristics, lifestyle characteristics, hemodynamic forces, or systolic and diastolic blood pressures (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or hemodynamic information, and the output 308 of the information about plaque for the plurality of patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurately predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 25, Sankaran, Gophinath and Choi teach The method of claim 28, Sankaran fails to disclose wherein, for a given location in the healthy vessel region of each of the plurality of individuals, the features that the trained machine learning algorithm is based on are used to create a feature vector, which is associated with a healthy lumen measurement at the given location, and wherein the trained machine learning algorithm has been configured to predict the second patient-specific representation based on the created feature vectors.
However, in the same field of endeavor, Choi teaches wherein, for a given location in the healthy vessel region of each of the plurality of individuals, the features that the trained machine learning algorithm is based on are used to create a feature vector, which is associated with a healthy lumen measurement at the given location, and wherein the trained machine learning algorithm has been configured to predict the second patient-specific representation based on the created feature vectors (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or hemodynamic information, and the output 308 of the information about plaque for the plurality of patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurately predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).


Claims 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2016/0042144 A1) (hereinafter – Sankaran) in view of Gopinath et al. (US 2016/0171711 A1) (hereinafter – Gopinath) in further view of Itu et al. (US 2015/0324962 A1) (hereinafter – Itu).

Regarding claim 32, Sankaran and Gopinath teach The method of claim 1, Sankaran fails to disclose further comprising: determining that a bifurcation of the blood vessel is within the first predetermined distance, the bifurcation being a location of a split of the blood vessel into a first vessel and a second vessel,
wherein determining the first distal position includes determining the first distal position on the first vessel, and the visualization includes the first distal pin displayed at the determined first distal position on the first distal vessel, and
determining a second distal position on the second vessel that is the first predetermined distance beyond the determined distal bound, wherein the visualization includes a second distal pin displayed at the determined second distal position.
However, in the same field of endeavor, Itu teaches further comprising: determining that a bifurcation of the blood vessel is within the first predetermined distance, the bifurcation being a location of a split of the blood vessel into a first vessel and a second vessel (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”),
wherein determining the first distal position includes determining the first distal position on the first vessel, and the visualization includes the first distal pin displayed at the determined first distal position on the first distal vessel (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a bifurcation as taught by Itu in order to accurately identify the flow rates depending on both lesions and branching (Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”).
Both Sankaran and Itu fail to disclose determining a second distal position on the second vessel that is the first predetermined distance beyond the determined distal bound, wherein the visualization includes a second distal pin displayed at the determined second distal position.
However, in the same field of endeavor, Gopinath teaches determining a second distal position on the second vessel that is the first predetermined distance beyond the determined distal bound, wherein the visualization includes a second distal pin displayed at the determined second distal position (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).
Regarding claim 33, Sankaran and Gopinath teach The method of claim 1, Sankaran fails to disclose further comprising: determining a secondary location of a secondary diseased region; 
determining that the secondary location is located within the first predetermined distance from the determined location of the diseased region; 
determining that the diseased region and the secondary diseased region are located on a main vessel path; and 
determining a secondary position at a location having a largest diameter between the determined location of the diseased region and the secondary location of the determine secondary diseased region.
However, in the same field of endeavor, Itu teaches further comprising: determining a secondary location of a secondary diseased region (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”); 
determining that the secondary location is located within the first predetermined distance from the determined location of the diseased region (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”); 
determining that the diseased region and the secondary diseased region are located on a main vessel path (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”); and 
determining a secondary position at a location having a largest diameter between the determined location of the diseased region and the secondary location of the determine secondary diseased region (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a bifurcation as taught by Itu in order to accurately identify the flow rates depending on both lesions and branching (Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”).
Regarding claim 36, Sankaran and Gopinath teach The method of claim 34, Sankaran fails to disclose further comprising: determining that a bifurcation of the blood vessel is within the second predetermined distance, the bifurcation being a location of a split of the blood vessel into two or more vessels, 
determining a secondary handle position that is outside the bifurcation, the secondary handle position being less than the second predetermined distance and greater than a third predetermined distance, 
wherein the visualization includes the handle pin displayed at the determined secondary handle position.
However, in the same field of endeavor, Itu teaches further comprising: determining that a bifurcation of the blood vessel is within the second predetermined distance, the bifurcation being a location of a split of the blood vessel into two or more vessels (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”), 
determining a secondary handle position that is outside the bifurcation, the secondary handle position being less than the second predetermined distance and greater than a third predetermined distance (FIG. 2 and 5 and Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a bifurcation as taught by Itu in order to accurately identify the flow rates depending on both lesions and branching (Para. [0030], “At each junction (bifurcations, anastomoses) of the circulation model, continuity of total pressure and flow should be maintained. Additionally, loss coefficients may be introduced which account for the energy loss at the junctions.”).
Both Sankaran and Itu fail to disclose wherein the visualization includes the handle pin displayed at the determined secondary handle position.
However, in the same field of endeavor, Gopinath teaches wherein the visualization includes the handle pin displayed at the determined secondary handle position (FIG. 12A and para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.” See also para. [0086], “Thus, if a CR has 100 frames of image data the boundary frames can be CR frame 1 and CR frame 100.” Frames and markers can be adjusted as the bounds and pins for different displays and visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a visualization as taught by Gopinath in order to have an interactive map that allows different perspectives and highlights important data (Para. [0085], “The positional marker demarcates the precise cross-sectional area depicted by the circumferential marker. The circumferential marker and/or the positional marker can be movable and interactive such that the user can select different cross sections and/or different viewing perspectives.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7-8, 10-12, 19, 21, 24-25 and 28-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	
/DEVIN B HENSON/Primary Examiner, Art Unit 3791